COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-13-00267-CV


ARLENE RAMOS                                                      APPELLANT

                                       V.

THE STATE OF TEXAS                                                 APPELLEE


                                   ------------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Appellant Arlene Ramos filed a notice of appeal on July 22, 2013. On

August 2, 2013, we notified Ramos of our concern that we may not have

jurisdiction over this appeal because there is no appealable order. We informed

Ramos that the appeal would be dismissed for want of jurisdiction unless she or

any party desiring to continue the appeal filed a response by August 12, 2013,


      1
      See Tex. R. App. P. 47.4.
showing grounds for continuing the appeal.2 See Tex. R. App. P. 42.3(a), 44.3.

Ramos filed a response, but it does not show grounds for continuing the appeal.3

Accordingly, because there is no final judgment or appealable interlocutory order,

we dismiss this appeal for want of jurisdiction.4 See Tex. R. App. P. 43.2(f);

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).


                                                   PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: September 12, 2013




      2
       The court also directed Ramos to file an amended notice of appeal. See
Tex. R. App. P. 25.1(d)(1), (2), (4). She did not do so.
      3
      Ramos filed three large manila envelopes that contain an assortment of
personal documents and things, including magazines, gift cards, a Pez
dispenser, and an opened bag of Funyuns.
      4
        One of the documents that Ramos attached to her notice of appeal was a
2009 judgment of conviction for attempt to pass a forged check. To the extent
that she is attempting to appeal that four-and-a-half-year-old conviction, not only
is the notice of appeal late, see Tex. R. App. P. 26.2(a), but the trial court’s
certification states that it “is a plea-bargain case, and the defendant has NO right
of appeal.” Thus, dismissal of the appeal under those circumstances would also
be warranted. See Tex. R. App. P. 25.2(d).


                                         2